Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. The Applicant argues that Ahn et al. fails to teach the step of updating the personalized gait policy based on a difference between a new reward value and a prior reward value. The Examiner respectfully disagrees. The interpretation of Ahn et al. has been updated to meet the newly amended limitation so that the new reward value is interpreted as the gait pattern of Ahn et al. (paragraph 0098), wherein the difference between the new reward value (“gait pattern”) and at least one of previous reward values (“similar gait data,” paragraph 0108) is used to update the personalized gait policy (“learning model;” paragraphs 0108-0110), as a mean value of the similarities between the new reward value (“gait pattern”) and the at least one of previous reward values (“similar gait data) are used to update the input of the personalized gait policy (“learning model”) in order to determine the assist profile (“gait task,” paragraph 0110). Additionally, the measure of similarities could be interpreted as a measure of difference as one value could indicate both how similar or how different two values are.

Claim Objections
Claim 1 is objected to because of the following informalities: “a difference of the between,” in line 16 should be written as “a difference between.” Appropriate correction is required.
Claim 31 is objected to because of the following informalities: “a difference of the between,” in lines 22-23 should be written as “a difference between.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-11, 13, 16-17, 20-21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2016/0074272) in view of Levine et al. (U.S. Publication No. 2019/0232488).
Regarding claim 1, Ahn et al. discloses a method of controlling a walking assistance device performed by the walking assistance device (610, Fig. 6), the method comprising: generating an assist profile (“gait task,” paragraph 0115) for controlling the walking assistance device (610) during a current gait cycle based on a personalized gait policy (“learning model” paragraph 0110) which can be represented by a neural network (paragraph 0091), being generated using an on-line scheme, as the state information (“gait data,” extracted from the plurality of databases, paragraph 0084; and “sensed data,” paragraph 0098) for the personalized gait policy (“learning model”) is transmitted over a network (paragraph 0170, Fig. 16), in which a user keeps walking with the walking assistance device on and processes data about the walking in real time (paragraph 0136) by receiving state information (“gait data” extracted from the plurality of databases, paragraph 0112) associated with a motion of the walking assistance device (610) measured in a previous gait cycle, the previous gait cycle being a gait cycle occurring before the current gait cycle, detecting a first event during the current gait cycle based on the state information (paragraphs 0098-0099), evaluating a new reward value (“gait pattern,” paragraph 0098) of the state information (“sensed data,” paragraph 0098 ) associated with the motion at a point in time at which the first event is detected (paragraph 0098), and updating the personalized gait policy (“learning model”) based on the state information associated with the motion (“sensed data”) and a difference of the between the new reward value (“gait pattern”) and at least one of 
In the method disclosed by Ahn et al., a portion of the state information associated with a motion of the walking assistance device (610) measured in a previous gait cycle (“gait data,” paragraph 0107) is retrieved from a plurality of databases which contains an amalgamation of data from multiple gait cycles (paragraph 0084), including the gait cycle immediately previous to the current gait cycle, as the plurality of databases is updated with new state information every gait cycle (paragraph 0192 teaches that prior to the start of a cycle, the plurality of databases are updated with the gait data). Additionally, the “gait pattern” and “similar gait data” disclosed by Ahn et al. could be reasonably interpreted as a reward value, as both are used to derive input into a decision making algorithm to directly determine the best choice of action by the walking assistance apparatus (paragraph 0112). Furthermore, the personalized gait policy (“learning model”) is updated based on the state information associated with the motion via the “learning parameter” (paragraphs 0091), which is found using the state information (“gait data,” paragraph 0091), then used to update the personalized gait policy (“learning model,” paragraph 0112). The personalized gait policy (“learning model”) is also updated by the reward value (“gait feature”) in order to determine an assist profile (“gait task,” paragraph 0112).
Also, it is disclosed by Ahn et al. that the preprocessing apparatus (210) and the gait pattern recognition apparatus (310) may be included in the same apparatus or may be implemented as different apparatuses (paragraph 0075), and therefore the description of both devices could exist in conjunction with shared information.
Ahn et al. does not disclose that the updating of the personalized gait policy is done prior to completion of the current gait cycle such that the personalized gait policy is updated using the on-line scheme. Levine et al. discloses a method for controlling the movement of a device using a neural network analogous to that of Ahn et al. The method of Levine et al. involves continuously collecting data which is used to train a policy network wherein, prior to the performance of a task, the policy network is updated using data from the previous training task (paragraph 0006). This training method increases the rate of improvement for the device performance of its desired task and may result in the device performing “in an optimal manner in less time than with other learning techniques,” (paragraph 0003). It would have been obvious to one skilled in the art at the time filing to have modified the method of Ahn et al. with the teachings of Levine et al. by updating the personalized gait policy prior to the completion of a task using the data from the previous task in order to optimize the performance of the device more quickly. This would result in the method of Ahn et al. wherein the updating of the personalized gait policy is done prior to completion of the current gait cycle. Additionally, this would be done using the using the on-line scheme, as the on-line scheme is needed to communicate between the device and the server which stores the data used for the personalized gait policy.
Regarding claim 2, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the state information (“gait data,” paragraphs 0098 and 0108) associated with the motion includes a change trajectory of one a joint angle of the walking assistance device (paragraph 0098), wherein the joint may be a hip, knee, or ankle (paragraph 0006).
Regarding claim 3, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that detecting the first event comprises: detecting an event that the lead leg of the walking assistance device (610) is in contact with a ground (“heel strike,” paragraph 0099).
Regarding claim 4, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the previous gait cycle is from a point in time at which a previous event corresponding to the first event is detected to a point in time at which the first event is detected, and the current gait cycle is from the point in time at which the first event is detected to a point in time at which a next event corresponding to the first event is detected (paragraphs 0099-0102). Ahn et al. discloses that the unit for differentiating gait cycles can be a step (paragraph 0099), with the differentiating event of each unit being a heel strike (paragraph 0099). For a given instance of motion, the gait can be split up into units of steps with one heel strike per step (paragraph 0101). While not explicitly disclosed, it would be obvious that the previous gait cycle would end directly before the current gait cycle, and that the current gait cycle would end directly before the next gait cycle, as the gait motion is divided into unique, non-overlapping steps by heel strikes. 
Regarding claim 5, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the new reward value (“gait pattern,” paragraph 098) relates to state information about the motion based on a previous assist profile generated based on a previous gait policy, the previous gait policy being a gait policy in effect prior to the personalized gait policy, as the reward value (“gait pattern”) is evaluated for similarities to the state information (“gait data,” paragraph 0106) from previous gait cycles (paragraph 106), and as the state information has similarities to the new reward value, it could be considered related. It is obvious that during the motion of these previous gait cycles, there would be a different assist profile based on a different personalized gait policy, as the state information needed to generate the current assist profile and personalized gait policy would not have been created at the time the previous profile and policy was in effect.
Regarding claim 6, the present combined citation discloses the method of claim 5. Additionally, Ahn et al. discloses that the updating of the personalized gait policy (“learning model”) comprises: updating a neural network of the personalized gait policy by changing a weight of a parameter that constitutes the neural network of the previous gait policy, as Ahn et al. teaches that the updating may comprise applying a desired learning parameter (paragraph 0112) of a neural network (paragraphs 0091 and 0112) and that the learning parameter may be a weight of a parameter of the neural network (paragraph 0091).
Regarding claim 7, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the updating of the personalized gait policy (“learning model”) comprises: updating a left-leg gait policy for a left leg of the walking assistance device (610); and updating a right-leg gait policy for a right leg of the walking assistance device (610). Though it is not explicitly stated, as the method disclosed by Ahn et al. is worn by both the user’s left and right legs (Fig. 6), assisting the user would require portions of the personalized gait policy (“learning model”) to apply to the left and or right leg. Therefore, when the personalized gait policy (“learning model”) is updated, this would also require an update on the left-leg gait policy and right-leg gait policy which are inherently parts of the personalized gait policy (“learning model”).
Regarding claim 8, the present combined citation discloses the method of claim 7. Additionally, Ahn et al. discloses that the updating of the left-leg gait policy comprises: updating a left-flexion gait policy for a flexion mode of the left leg of the walking assistance device (610); or updating a left-extension gait policy for an extension mode of the left leg of the walking assistance device (610). Though it is not explicitly stated, as the method disclosed by Ahn et al. is capable of assisting motion associating several types of gait which would require flexion or extension of the left leg (Fig. 1a), assisting the user would require portions of the left-leg gait policy to apply to flexion or extension. Therefore, when the left-leg gait policy is updated, this update would apply to either left leg flexion or left leg extension, thus indicating an update of the left-flexion gait policy or left-extension gait policy.
Regarding claim 10, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the controlling of the walking assistance device (610) comprises: detecting a second event (second “step” of stride after stop state, paragraph 0102) during the current gait cycle; and controlling, from a point in time at which the second event (“step”) is detected, the walking assistance device (610) to operate based on the assist profile (“gait task,” paragraph 102), as Ahn et al. discloses that after a stop state, two events (“step[s]”) must be detected for a gait pattern to be recognized which would trigger the operation of the walking assistance device (610) based on the assist profile (“gait task,” paragraph 102).
Regarding claim 11, the present combined citation discloses the method of claim 10. Additionally, Ahn et al. discloses that the controlling of the walking assistance device (610) comprises: instructing at least one driver (“drive controller,” paragraph 0115) of the walking assistance device (610) to generate a torque (“drive,” paragraph 0115) based on the assist profile (“gait task,” paragraph 0115). While it is not explicitly stated that the driver (“drive controller”) generates torque, based off the application of the walking assistance device (610) to assisting joint based movement and the construction of the device (Fig. 6), the force produced by the driver (“drive controller”) would be rotational force/torque.
Regarding claim 13, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the receiving of the state information (“gait data”) comprises: receiving measurement values (“sensed data” paragraph 0077) from at least one sensor of the walking assistance device (paragraph 0077), the measurement values (“sensed data”) being the state information (“gait data”) associated with the motion, as measurement values (“sensed data”) are divided into individual units (“gait patterns,” paragraph 0078) which are stored as state information (“gait data,” paragraph 0086) and thus represent the same data. Additionally, Ahn et al. discloses that the detecting the first event detects the first event based on the measurement values (“sensed data,” paragraphs 0098-0099).
Regarding claim 16, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the method further comprises: generating, by the walking assistance device (610), the personalized gait policy (“learning model”), as the personalized gait policy (“learning model”) is generated from state information (“gait data,” paragraph 0112) stored on the server (1620) of the walking assist device (paragraph 0170), which is updated during use of the device (paragraph 0192) and would therefore need to be generated by the walking assist device (610). The server (1620) could reasonably be interpreted as a part of the walking assist device (610) as it is integral to the functionality of the walking assist device (610).
Regarding claim 17, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses that the walking assistance device (610) is configured to communicate with a server (1610 and 1620), the updating the personalized gait policy (“learning model”) includes updating, by the server (1610 and 1620), the personalized gait policy (“learning model”) based on the state information (“gait data”), as the personalized gait policy (“learning model”) is generated from state information (“gait data,” paragraph 0112) stored on the server (1610 and 1620) of the walking assist device (paragraph 0170), which is updated during use of the device (paragraph 0192), and the controlling of the walking assistance device (610) includes, receiving, by the walking assistance device (610), the personalized gait policy (“learning model”) from the server (paragraph 0178), and transmitting, by the server (1610 and 1620), the assist profile (“gait task,” 0182) to the walking assistance device (paragraphs 0181-0182).
Additionally, components 1610 and 1620 could together be reasonably interpreted as a server as component 1620 performs the data storage functionality of a server while component 1620 performs the computation duties of a server. Also, Ahn et al. discloses that embodiments of the device disclosed in Fig. 16 are applicable to the embodiment shown in Fig. 17 (paragraph 0183), and thus components from different embodiments are discussed in conjunction.
Regarding claim 20, the present combined citation discloses the method of claim 17. Additionally, Ahn et al. discloses that the controlling of the walking assistance device comprises (610): generating, by the server (1610 and 1620), a control signal for controlling a driver (“drive controller”) of the walking assistance device (610) based on the assistance profile (“gait task,” paragraph 0182); and transmitting the control signal to the walking assistance device (610) to control the walking assistance device (610). Though not explicitly described, a control signal would be required, as the server (1610 and 1620) generates the information for controlling the driver used by the walking assist device (paragraphs 0174-0182) and would thus inherently need to transmit the information for control via some type of signal.
Regarding claim 21, the present combined citation discloses the method of claim 1. Additionally, Ahn et al. discloses a non-transitory computer-readable medium storing computer readable instructions, which when executed by a computer, configure the computer to perform the method which is the method of claim 1 according to the present combined citation (paragraphs 0207-0208).
Regarding claim 31, Ahn et al. discloses a method of controlling a walking device configured to communicate with a server, the method comprising: generating an assist profile (“gait task,” paragraph 0115) for controlling the walking assistance device (610) during a current gait cycle based on a personalized gait policy (“learning model” paragraph 0110) which can be represented by a neural network (paragraph 0091), being generated using an on-line scheme, as the state information (“gait data,” extracted from the plurality of databases, paragraph 0084; and “sensed data,” paragraph 0098) for the personalized gait policy (“learning model”) is transmitted over a network (paragraph 0170, Fig. 16), in which a user keeps walking with the walking assistance device on and processes data about the walking in real time (paragraph 0136) by, transmitting, to the server (1610 and 1620), state information associated with a motion of the walking assistance device measured in a previous gait cycle, as state information from each gait cycle is transmitted to the server (paragraph 0170), the previous gait cycle being a gait cycle occurring before the current gait cycle, and receiving, from the server (1610 and 1620), the personalized gait policy, as the server (1610 and 1620) is used by the device to access personalized gait policy (paragraphs 0170-0171), the server generating the personalized gait policy using the on-line scheme as information needed by the server is transmitted on-line, by receiving state information (“gait data” extracted from the plurality of databases, paragraph 0112) associated with a motion of the walking assistance device (610) measured in a previous gait cycle, the previous gait cycle being a gait cycle occurring before the current gait cycle, detecting a first event during the current gait cycle based on the state information (paragraphs 0098-0099), evaluating a new reward value (“gait pattern,” paragraphs 0098) of the state information (“sensed data,” paragraph 0098 ) associated with the motion at a point in time at which the first event is detected (paragraph 0098), and 
In the method disclosed by Ahn et al., a portion of the state information associated with a motion of the walking assistance device (610) measured in a previous gait cycle (“gait data,” paragraph 0107) is retrieved from a plurality of databases which contains an amalgamation of data from multiple gait cycles (paragraph 0084), including the gait cycle immediately previous to the current gait cycle, as the plurality of databases is updated with new state information every gait cycle (paragraph 0192). Additionally, the “gait pattern” and “similar gait data” disclosed by Ahn et al. could be reasonably interpreted as a reward value, as both are used to derive input into a decision making algorithm to directly determine the best choice of action by the walking assistance apparatus (paragraph 0112). Furthermore, the personalized gait policy (“learning model”) is updated based on the state information associated with the motion via the “learning parameter” (paragraphs 0091), which is found using the state information (“gait data,” paragraph 0091), then used to update the personalized gait policy (“learning model,” paragraph 0112). The personalized gait policy (“learning model”) is also updated by the reward value (“gait feature”) in order to determine an assist profile (“gait task,” paragraph 0112).
Also, it is disclosed by Ahn et al. that the preprocessing apparatus (210) and the gait pattern recognition apparatus (310) may be included in the same apparatus or may be implemented as different apparatuses (paragraph 0075), and therefore the description of both devices could exist in conjunction with shared information.
Ahn et al. does not disclose that the updating of the personalized gait policy is done prior to completion of the current gait cycle such that the personalized gait policy is updated using the on-line scheme. Levine et al. discloses a method for controlling the movement of a device using a neural network analogous to that of Ahn et al. The method of Levine et al. involves continuously collecting data which is used to train a policy network wherein, prior to the performance of a task, the policy network is updated using data from the previous training task (paragraph 0006). This training method increases the rate of improvement for the device performance of its desired task and may result in the device performing “in an optimal manner in less time than with other learning techniques,” (paragraph 0003). It would have been obvious to one skilled in the art at the time filing to have modified the method of Ahn et al. with the teachings of Levine et al. by updating the personalized gait policy prior to the completion of a task using the data from the previous task in order to optimize the performance of the device more quickly. This would result in the method of Ahn et al. wherein the updating of the personalized gait policy is done prior to completion of the current gait cycle. Additionally, this would be done using the using the on-line scheme, as the on-line scheme is needed to communicate between the device and the server which stores the data used for the personalized gait policy.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2016/0074272) in view of Levine et al. (U.S. Publication No. 2019/0232488) and further in view of De Rossi et al. (U.S. Publication No. 2017/0202724 A1).
Regarding claim 12, the combined citation of Ahn et al. in view of Levine et al. discloses all aspects of the method of claim 10. Ahn et al. does not disclose that the controlling of the walking assistance device comprises: providing a functional electrical stimulus to a user based on the assist profile. De Rossi et al. is analogous to Ahn et al. as it also discloses a walking assist device. De Rossi et al. does disclose a method for controlling a walking assistance device that comprises providing a functional electrical stimulus to a user based on the assist profile. This functional electrical stimulus can be used in conjunction with applied torque and assists with movement for the user. The functional electrical stimulation produces movement by stimulating specific muscle groups of the user. When a functional electrical stimulation is implemented with applied torque, the amount of assistance provided by each unit can be varied depending on the ability level of the user, or, in a rehabilitation scenario, on the type of therapy being used for the patient (paragraph 0030). It would have been obvious to one skilled in the art at the time of filing to have modified the method disclosed by Ahn et al. in view of Levine et al. with the teachings of De Rossi et al. in order to assist with movement for the user by providing a movement stimulus in addition to applied torque which would allow further customization of the motion assistance provided to the user based on the user’s own abilities (paragraph 0030), resulting in the method of claim 10 wherein the controlling of the walking assistance device comprises: providing a functional electrical stimulus to a user based on the assist profile.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2016/0074272) in view of Levine et al. (U.S. Publication No. 2019/0232488) and further in view of Shim et al. (U.S. Publication No. 2016/0184985).
Regarding claim 14, the combined citation of Ahn et al. in view of Levine et al. discloses the method of claim 1. Ahn et al. does not disclose that the new reward value includes one or more of a gait symmetry of state information associated with the motion, a power consumption amount of state information associated with the motion, a gait stability of state information associated with the motion, metabolic cost, and external feedback. Shim et al. discloses a method of controlling a walking assistance device analogous to that of Ahn et al. Shim et al. discloses that the new reward value (“evaluation value”) can include gait stability of state information associated with the motion (paragraph 0029). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Ahn in view of Levine et al, with the teachings of Shim et al. by also using gait stability of state information associated with the motion as a reward value for controlling the walking assistance because a the technique of controlling a walking assistance device based off gait stability of state information associated with motion was recognized as part of the ordinary capabilities of one skilled in the art and providing additional data points for a decision making algorithm would improve its performance. This would result in the method of Ahn et al. in view of Levine et al. wherein the reward value includes one or more of a gait stability of state information associated with the motion.
Regarding claim 15, the present combined citation discloses the device of claim 14. Additionally, the Examiner, having elected “gait stability” from the Markush grouping of claim 14, does not give patentable weight to the “gait symmetry” of claim 15 as it wasn't positively recited in claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774